Exhibit (1.01) Eastman Kodak Company Conflict Minerals Report I Introduction This is the Conflict Minerals Report of Eastman Kodak Company (“Kodak”) for the reporting period from January 1, 2016 to December 31, 2016, provided in accordance with Rule 13p-1 (“Rule 13p-1”) under the Securities Exchange Act of 1934 (the “1934 Act”).Please refer to Rule 13p-1, Form SD and the 1934 Act Release No. 34-67716 for definitions of the terms used in this report, unless otherwise defined herein. Rule 13p-1 imposes certain reporting obligations on United States Securities and Exchange Commission (“SEC”) registrants that manufacture or contract to manufacture products containing conflict minerals that are necessary to the functionality or production of their products. Conflict minerals are defined by the SEC as cassiterite, columbite-tantalite, gold, wolframite, or their derivatives, which are limited to tin, tantalum and tungsten (collectively, “3TG”). Kodak has determined that conflict minerals as defined by the SEC were necessary to the functionality or production of certain products that Kodak manufactured or contracted to be manufactured during 2016.Kodak conducted a good faith reasonable country of origin inquiry (“RCOI”) to determine the origin of the conflict minerals used in its products.In accordance with the Rule, Kodak undertook due diligence on the source and chain of custody of its Conflict Minerals. Company Overview Kodak is a global commercial printing and imaging company with proprietary technologies in materials science, digital imaging science and software, and deposition processes (methods whereby one or more layers of various materials in gaseous, liquid or small particle form are deposited on a substrate in precise quantities and positions).Kodak leverages its core technology products and services to develop solutions for the product goods packaging and graphic communications markets, and is commercializing products for the functional printing market. Kodak also offers brand licensing and intellectual property opportunities, provides products and services for motion pictures and other commercial films, and sells ink to its existing installed consumer inkjet printer base. Supply Chain Overview Kodak’s global supply chain is complex given that it has over 2,500 material suppliers and the fact that most of its suppliers are located far downstream from the mineral smelters and associated mines.Kodak relies on its suppliers to assist in the reasonable country of origin inquiry and due diligence efforts for the conflict minerals contained in the materials supplied to, or manufactured for Kodak.Kodak focuses on collecting data from direct suppliers who are likely to supply Kodak with conflict minerals and requires suppliers to establish the necessary proactive due diligence programs that will enable greater long term supply chain transparency through contract terms. Kodak performed an analysis of its product components and determined that conflict minerals, which are regularly used in electronics and electrical equipment, are contained in certain components used in the products manufactured for or by Kodak.Kodak determined that conflict minerals that are contained in certain products were necessary to the functionality or production of the product manufactured or contracted to be manufactured for Kodak, while consumables such as inks, digital and flexographic print plates and chemicals do not contain these minerals. 1 II Design of Due Diligence Measures Kodak designed its overall conflict minerals policies and procedures to conform, in all material respects, to the five-step framework developed by the Organisation for Economic Co-operation and Development (“OECD”), OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas, and the supplements on tin, tantalum, tungsten and gold. Kodak’s implementation of the five-step framework consists of the following activities which are discussed in further detail below. 1. Established a management system 2. Established a process to identify and assess risks in Kodak’s supply chain 3. Respond to identified risks 4. Auditing of smelters/refiners sourcing 5. Reporting on supply chain due diligence Kodak, as a purchaser of component parts, is many steps removed from the mining of conflict minerals; Kodak does not purchase raw ore or unrefined conflict minerals, and conducts no purchasing activities directly in the Covered Countries. Because Kodak does not typically have direct relationships with smelters and refiners, Kodak’s efforts utilized multi-industry initiatives with the smelters and refiners of minerals that may provide those minerals to companies in Kodak’s supply chain. Step 1: Management Systems The management system includes a multidisciplinary Conflict Minerals Team consisting of representation from Kodak’s Health, Safety & Environment organization, Worldwide Procurement and Corporate Finance.This team is responsible for the design, implementation and continued administration of Kodak’s conflict minerals program.Senior management (including the Director and VP for Purchasing, the Assistant Controller and the General Counsel) is briefed about the results of the team’s due diligence efforts.It is Kodak’s policy to refrain from purchasing, directly or indirectly from any sources, conflict minerals that may finance or benefit armed groups.Kodak’s conflict minerals policy is publicly available on Kodak’s website at www.kodak.com\go\hsesupplier. Kodak requires its suppliers to implement a conflict minerals due diligence management system, including a system of controls, to determine the sources of conflict minerals in all products that are supplied to, or manufactured on behalf of, Kodak.Kodak’s suppliers are required to exercise due diligence on the source and chain of custody of these minerals and to cooperate in providing Kodak its due diligence information to work toward sourcing only from smelters and refiners which have been certified as conflict free. In 2016, Kodak was a member of Electronic Industry Citizenship Coalition (“EICC”) and the Conflict Free Sourcing Initiative (“CFSI”).Through these affiliations, Kodak collaborates with industry peers to support the development and use of tools, programs and mineral traceability schemes that help enable companies to source DRC conflict-free minerals.One of the programs developed by the CFSI is the Conflict Free Smelter Program (“CFSP”).The CFSP is a voluntary initiative in which independent third party audits are conducted of a smelter’s or refiner’s procurement processes to determine if the smelter or refiner can demonstrate that all the minerals they process originate from conflict-free sources.Kodak also utilizes the Conflict Minerals Reporting Template (“CMRT”) developed by CFSI to collect supplier data. Kodak’s support of these programs demonstrates its commitment to conflict free sources for the metals used in Kodak’s products.Kodak also has a Business Conduct phone number and website for employees to report concerns about violations of Kodak’s Conflict Minerals policy and other policies. 2 Step 2: Identify and Assess Risks in Our Supply Chain and Reasonable Country of Origin Inquiry: Kodak, through its RCOI process, determined suppliers that were in scope by starting with a complete list of first tier suppliers and removing: service providers, indirect materials suppliers, and suppliers with whom kodak spent no money in 2016.In some instances second tier suppliers (e.g., distributors) were also included in the scope of this initial list.Based on a review of Kodak’s spending data and known product compositions, suppliers providing services or products that contain no conflict minerals were excluded from Kodak’s scope.The exclusions included suppliers providing commodities such as travel, employee benefits, facility maintenance, stationery, office supplies and chemicals with a known composition.The remaining suppliers were identified as relevant or high priority suppliers, including suppliers with the potential to provide raw materials, components, parts, sub-assemblies and products that have the greatest likelihood of containing conflict minerals. The suppliers that were identified as relevant or high priority received an email containing a cover letter signed by Kodak’s Chief Procurement Officer and a conflict minerals questionnaire using the CMRT. The cover letter provided an explanation for the request including the regulatory background and the expected timing for a response.Non-responsive suppliers were contacted a minimum of three times. All of these communications were monitored and tracked for future reporting and transparency. Kodak received responses from approximately 85% of the suppliers that were in scope.Kodak’s minerals team reviewed and verified each completed questionnaire against expectations established by company policy. Kodak also reviewed the supplier’s website to determine if it had a conflict minerals policy describing its due-diligence program and how it was being applied to the suppliers in the chain.Further, any smelters and refiners identified in the questionnaire were compared against CFSI’s standard smelter reference list and the U.S. Department of Commerce list of known smelters and refiners to verify that the identified facilities are smelters or refiners of conflict minerals. Kodak also reviewed country of origin information available from CFSI for the smelters and refiners identified in the questionnaire. III. Due Diligence Measures Performed Step 3: Strategy to Respond to Identified Risks: Kodak compared smelters and refiners identified by suppliers in the questionnaire against the list of facilities that have received a “conflict free” designation from CFSI. In addition, Kodak reviewed the responses against criteria developed to determine which responses required follow up and further engagement.These criteria included categories for untimely or incomplete responses as well as inconsistencies within the data reported in the template.Kodak worked directly with these suppliers to provide revised responses.Specifically, Kodak followed up with suppliers who provided any of the following negative or incomplete responses to the questionnaire: • The response did not appear justified by the product category or composition of the product. • The supplier did not indicate that it had implemented a management system or due-diligence program to obtain information from its suppliers. • The response was incomplete or necessary information was not provided by the supplier. • The smelter list included problematic smelters (smelters that are not on either CFSI’s standard smelter list or the U.S Department of Commerce list of known smelters). If supplier’s efforts to address concerns were determined to be deficient, they were flagged for further action, ranging from education to discontinuing purchases.The project team reports annually on its progress to relevant senior executives of the company. 3 Step 4: Auditing of Smelters/Refiners Sourcing Due to the complexity of Kodak’s products, and the depth, breadth and constant evolution of its supply chain, it is difficult to identify actors upstream from Kodak’s direct suppliers.Kodak does not typically have a direct relationship with 3TG smelters and refiners and does not perform or direct audits of these entities within its supply chain. Kodak has supported the execution of the CFSP and has relied on the CFSP to perform audits of smelters and to develop information on the country and mine or location of origin of conflict minerals in Kodak’s products. IV. Reporting and Results Step 5:Annual Reports on Supply Chain Due Diligence: Kodak annually reports on its conflict minerals supply chain due diligence to the SEC through its Form SD and Conflict Minerals Report, and publishes the same information on its public website. Results of Supply Chain Due Diligence Reviewing information about 3TG smelters and refiners in Kodak’s supply chain represents the most reasonable effort Kodak can make to determine the mines or locations of origin of the 3TG in its supply chain.Kodak received responses from approximately 85% of the suppliers surveyed.Based on these responses, Kodak identified 338 smelters or refiners of 3TG that are known smelters or refiners based on the CFSI’s standard smelter reference list and may have processed the conflict minerals contained in Kodak’s products.These smelters are listed in the Appendix.The Appendix also includes an aggregated list of the countries of origin from which the listed smelters and refiners are believed to have sourced conflict minerals, in addition to recycled and scrap sources.
